—Order, Supreme Court, New York County (William Davis, J.), entered June 9, 1997, which, in an action for medical malpractice, denied plaintiffs motion to serve a late notice of claim, unanimously affirmed, without costs.
The motion was properly denied because the medical records in defendant’s possession did not give it notice of the facts constituting plaintiffs claim, and the nearly 10-year delay in serving a notice of claim was not attributable to plaintiffs infancy and has prejudiced defendant’s ability to investigate the claim and defend the action (see, Matter of Matarrese v New York City Health & Hosps. Corp., 215 AD2d 7, lv denied 87 NY2d 810). Concur — Sullivan, J. P., Milonas, Wallach, Williams and Mazzarelli, JJ.